ELECTRONIC RECORD
                                                                         )5$2-/f

COA #      07-13-00054-CR                        OFFENSE:        22.02


           Anthony Alonso Flores v. The State
STYLE:     ofTexas                               COUNTY:         Castro

COA DISPOSITION:      Affirmed                   TRIAL COURT:    64th District Court


DATE: 10/13/2014                  Publish: No    TC CASE #:      A3410-1206




                        IN THE COURT OF CRIMINAL APPEALS


         Anthony Alonso Flores v. The State
STYLE:   ofTexas
         APPBLLAAJT^S                 Petition
                                                      CCA#:
                                                                   I5S2-/V
                                                      CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:V^IZJ'/ZVIS'                                     SIGNED:                          PC:_

JUDGE:         l^Jk    ' ^lAs^tZ—                     PUBLISH:                         DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                              ELECTRONIC RECORD